Martin, J.
delivered the opinion of court The plaintiff complains that the defen-danf, intending to deprive him of his good feme, made use of several opprobious expressions towards him, struck him with a cane, and otherwise abused and injured him. Reparation was sought by an action of attachment, the defendant having removed out of the state. The plaintiff had a verdict and judgment, and the defendant appealed.
The appellant’s counsel urges that the court erred in discharging a rule granted against the plaintiff, to shew cause why the suit should not be dismissed, as the law does not authorise process of attachment in a ease like the present;
*564In the case of Cross vs. Richardson, vol. 2, 323, we held that, by the act of 1817, some kinds of damages are to be excluded from the . operation which allows process of attachment: for it does not extend it to all cases of damages absolutely, but restricts it to damages ascertained and specific. We then sustained a suit by attachment in a case in which the defendant, having been entrusted with the management of the plaintiff’s store, had wasted the money he received, and sold a quantity of goods which he failed to account for: because there the plaintiff could well ascertain the amount of the damages he was entitled to, inasmuch as it did not depend on his opinion of the wrongs inflicted on his feelings, reputation,* or person. We are not dissatisfied with the opinion there expressed. Some cases of damages are certainly excluded. The exclusion does not appear to us too broad, and it is necessary to give effect to the Words of .the legislator.
According to this rule, we do not consider the present as a case to which relief is extended by the process of attachment. We think the court below ought to have dismissed the plaintiff’s suit.
Canon for the plaintiff, Seghers for the defendant.
It is therefore ordered, adjudged and de- ** * creed, that the judgment of the parish court be annulled, avoided and reversed,—and the plaintiff’s petition be dismissed with costs in both courts.